Citation Nr: 1731021	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-41 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for right knee patella femoral syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 2006 to March 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a video conference hearing before the undersigned in April 2017.  A transcript of the hearing is associated with the claims folder. 


FINDINGS OF FACT

1.  On April 26, 2017, during a video conference hearing, and prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for right knee patella femoral syndrome.

2.  The Veteran has a current right wrist disability which manifested during active duty service and has been symptomatic since service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran concerning the claim of entitlement to service connection for right knee patella femoral syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2016).

2.  The criteria for service connection for a right wrist disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA Duties to Notify and Assist - VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2016). 

Withdrawal may be made by the Veteran or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c) (2016). 

On April 26, 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to service connection for right knee patella femoral syndrome.  Hence, there remains no allegation of errors of fact or law for appellate consideration on that issue.  

Accordingly, the Board does not have jurisdiction to review the appeal as to that claim, and as such, that issue is dismissed. 




Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016). To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The Veteran contends that he has a current right wrist disability that had onset in service.  Specifically, the Veteran reports, and the medical evidence supports, an injury occurred to his right hand and wrist during boot camp when he fell backwards and put out his hands to catch himself.  

The Veteran's service treatment records (STR's) reflect that on September 11, 2006, the Veteran sought treatment for complaints of right thumb pain as a result of injury.  The Veteran had mild edema, limited range of motion (ROM), and diminished muscle strength.  He was prescribed pain medication, told to ice his hand, put on light duty, and told to follow-up in 3 days.  Two days later the Veteran was seen again and assessed with right thumb thenar mass strain.  A September 18, 2006 follow-up note shows the Veteran reported no worsening of the initial injury but on examination of the right hand/wrist he had edema and right hyper thenar eminence.  The physician noted full ROM and pain through the hyper thenar eminence and radial aspect.  Diagnosis was again noted as right thenar mass strain.  A September 21st treatment note reflects the Veteran had pain in the right wrist/thumb for 13 days as a result of a FOOSH (fall on outstretched hand) injury.  On examination of the right wrist and hand, the Veteran had pain in the snuff box, dorsum wrist, and pain on extension.  He was diagnosed with right FOOSH-TTP scaphoid x14 days and right flexion pollicis strain.  An x-ray was ordered and the Veteran was told to splint and ice the injury and was restricted from performing any right upper extremity activity.  A September 26th follow-up treatment note reflects that a September 18th x-ray was negative and the pain was improved.  On examination, the Veteran had mild edema over the right wrist; TTP was moderate in scaphoid/snuff box and dorsum of wrist, and mild TTP distal radius.  The diagnosis was FOOSH with snuff box tenderness, and resolving right flexor pollicis strain.  The Veteran was again put on light duty for 7 days with no right upper extremity activity and no drill.  A bone scan was scheduled for October 2, 2006 and the Veteran was told to continue to wear a brace.  The October 2nd bone scan was negative.  An October 3, 2006 treatment note reflects that the Veteran denied any pain or tenderness.  On examination, there was mild TTP on the right hand thenar eminence.  The diagnosis was s/p FOOSH, pain resolved.  

A May 2010 VA examination report reflects that the Veteran reported he incurred an injury to his right wrist during boot camp in September 2006 and reported having intermittent pain when cold, and loss of grip strength until discharge.  He stated his right wrist condition has remained stable since service with weakness in his wrist.  The Veteran had full ROM and x-ray showed no acute bony abnormalities.  The examiner diagnosed a normal examination with no significant effects.  

VA treatment records show continued complaints of right wrist pain and weakness to include physical therapy.  A December 2010 and June 2011 MRI of the right wrist showed degenerative thinning and medialization of the extensor carpi ulnaris tendon without frank dislocation.  In May 2012, the Veteran had surgery on the right wrist with a pre- and postoperative diagnosis of right ulnar-sided wrist pain with extensor carpi ulnaris subluxation.  

An August 2012 VA examination of the Veteran's wrist reflects that the Veteran had recently undergone surgery on his right wrist, and the examiner noted the VA examination was premature as the Veteran was not expected to be at maximum medical improvement until December 2012.  After conducting an examination, the examiner opined that it was less likely than not the Veteran's current right wrist condition is caused by or a result of service.  The rationale provided was that all the evidence in the claims file for the period of active duty was concerned with the right thumb with no evidence the ulna side of the wrist or hand joints were involved and the September 2006 bone scan of the right wrist was negative for fractures.  The examiner also noted that the indication for surgery in May 2012 noted the Veteran had been dealing with chronic right ulnar-sided wrist pain for approximately 18 months, therefore the examiner concluded the Veteran's current right wrist problem had only begun in the last 2 years.  

Unfortunately, the Board finds the August 2012 VA opinion inadequate as it is based on an inaccurate factual premise.  The examiner states there is no evidence in the claims file that the Veteran injured his wrist or hand, only that he injured his thumb.  However, while the initial in-service treatment was focused on the right thumb, subsequent treatment notes clearly reflect that the Veteran's right wrist was also involved.  The September 21st21st treatment note reflects the Veteran had pain in the right wrist/thumb for 13 days as a result of a FOOSH injury, and on examination of the right wrist and hand, the Veteran had pain in the snuff box, dorsum wrist, and pain on extension.  

During an April 2017 video hearing, the Veteran testified that after being treated for the injury in service with medication, icing, a brace, and physical therapy, he continued to have problems with his right wrist including loss of grip strength which he just learned to live with.  

A June 2017 follow-up treatment note states that according to Dr. G., the physician that performed the Veteran's May 2012 right wrist surgery, it is at least as likely as not that a FOOSH injury can cause traumatic injury to the tendon sheath of the extensor carpi ulnaris (ECU) which would allow the tendon to subluxate.  

Based on the information above, the Board finds that service connection is warranted for a right wrist disability.  The Veteran was afforded two VA examinations to assess whether his current right wrist disability had its onset in service; however, the Board finds both of these examinations to be inadequate.  The May 2010 VA examiner did not address the Veteran's report of weakness in his right wrist or intermittent pain in his wrist in cold conditions, and instead determined the Veteran had a normal right wrist with no significant effects despite the Veteran's contentions.  The August 2012 VA examiner provided a negative opinion that was largely based on the inaccurate factual premise that the Veteran's STR's show the in-service injury only affected the Veteran's thumb, not his wrist.  Additionally, the examiner disregarded the Veteran's reports that his right wrist has continued to cause pain and weakness since service.  Given the above, the Board gives more probative weight to the positive opinion from Dr. G., the surgeon who performed the Veteran's May 2012 right wrist surgery.  Furthermore, the Veteran has provided credible and competent testimony that his right wrist disability began in service when he fell and injured his hand and wrist.  Lastly, the Veteran has not claimed, and there is no evidence in the claims file that indicates the Veteran has had any other injury to his right wrist other than the in-service injury.  Therefore, the Board finds that the medical evidence supports the Veteran's claim and service connection for a right wrist disability is granted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

The claim for entitlement to service connection for right patella femoral syndrome is dismissed.

Service connection for a right wrist disability is granted.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


